Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the abstract idea of determining a probability of failure (defined as the performance parameter being outside an allowable range) based on uncertainty and yield and process window data. 
The limitation of determining probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a hardware computer system” or “processor system”, nothing in the claims precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 19, 20, 25, 26, 29, 30 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, of U.S. Patent No. 10,802,408 (‘408 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 16, 26:   ‘408 claims a method for assessing performance parameter data characterizing a lithographic process, the method comprising: obtaining a fingerprint, across a region on a substrate, of an uncertainty metric of a performance parameter comprised within the performance parameter data (C13 L4-9), the performance 
Claims19, 29:   ‘408 renders obvious claims 16 and 26, and that the uncertainty metric is proportional to a standard deviation of the performance parameter, since the standard deviation is an accepted measure of uncertainty.
Claims 20, 30:   ‘408 renders obvious claims 16 and 26, and that the region comprises one or more dies on the substrate (since obtaining a fingerprint across a region would necessarily comprise obtaining a fingerprint across at least one die).
Claims 25, 35:   ‘408 claims a method for assessing performance parameter data characterizing a lithographic process, the method comprising: obtaining a fingerprint, across a region on a substrate, of an uncertainty metric of a performance parameter comprised within the performance parameter data (C13 L4-9), the performance parameter selected from: critical dimension, overlay and/or edge placement error (C13 L41-44); obtaining multiple process windows corresponding to multiple locations across 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shishido et al (US 2003/0219658) disclose [0049-0119] a method for improving the yield of a lithographic process, the method comprising: determining a parameter fingerprint of a performance parameter (size characteristic/s) across a substrate (steps 805-814 in Fig. 11) the parameter fingerprint including information relating to uncertainty in the performance parameter ([0103-0107], step 813 in Fig. 11, and Fig. 16); determining a process window fingerprint of the performance parameter across the substrate, the process window being associated with an allowable range of the performance parameter ([0110], Fig. 16); and determining, using the parameter fingerprint and the process window fingerprint, a probability metric associated with a the probability of the performance parameter being outside an allowable range, using the parameter fingerprint and the process window fingerprint ([0104-0114], step 815 in Fig. 11, and  Fig 16. The ambiguity degree is associated with a probability of the performance parameter being outside an allowable range). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                             2/25/2022